Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 14 are pending in this application. Claim 1 is independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over SAPTHARISHI, Mahesh (US-20170185847-A1, hereinafter simply referred to as Mahesh) in view of PARK, Wonjoo (US-20170214857-A1, hereinafter simply referred to as Park).

Regarding independent claim 1, Mahesh teaches:
A system for tracking objects (See at least Mahesh, ¶ [0004], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…"), comprising: a plurality of image sensors (e.g., systems use a series of light sources and sensors in Mahesh) (See at least Mahesh, ¶ [0004, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…the system can search for moving objects spotted by any of the cameras in the system…"); a display (e.g., Output device 150 may include a display in Mahesh) (See at least Mahesh, ¶ [0004, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…the system can search for moving objects spotted by any of the cameras in the system…"); a non-transitory computer readable memory (e.g., FIG. 1, #120 in Mahesh) configured to store image data and alert classification rules (e.g., for storing video data and rules used by video surveillance system 100 in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…the system can search for moving objects spotted by any of the cameras in the system…"); a processor (e.g., FIG. 1, #136 in Mahesh) connected in communication with the plurality of image sensors (See at least Mahesh, ¶ [0004, 0028, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…the system can search for moving objects spotted by any of the cameras in the system…"), the non-transitory computer readable memory (e.g., FIG. 1, #134 in Mahesh), and the display (e.g., Output device 150 may include a display in Mahesh), that: receives image data from the plurality of image sensors (See at least Mahesh, ¶ [0004, 0028, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…the system can search for moving objects spotted by any of the cameras in the system…"); analyzes the image data to identify one or (e.g., video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…"); associates an alert box with each of the fast-moving objects based on the alert classification rules (e.g., rules can be set up to determine a range of speeds for objects that will trigger an alarm in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…"); and directs the display to display the image data (e.g., Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…").
Mahesh teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Mahesh does not expressly disclose the concept of displaying the alert box.
Nevertheless, Park teaches the concept of displaying the alert box (See at least Park, ¶ [0170], FIG. 3; "…the controller 180 may display an alarm that a specific event is received…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of displaying the alert box as disclosed in the device of Park to modify the known and similar device of Mahesh for the desirable and advantageous purpose of improving a convenience in using the terminal by capturing automatically a screen captured through a camera, when an automatic capturing condition is met by the mobile terminal despite that no input for capturing is selected by a user, as discussed in Park (See ¶ [Abstract]); thereby, helping to improve the 

Regarding dependent claim 2, Mahesh modified by Park above teaches:
a user input device (e.g., input device 160 in Mahesh) connected in communication with the processor, the non-transitory computer readable memory, and the display (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Park, ¶ [0031, 0035, 0170], FIG. 3).

Regarding dependent claim 3, Mahesh modified by Park above teaches:
wherein the user input device is a touch-screen interface (e.g., Input device 160 may include a touch screen in Mahesh) integral with the display (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Park, ¶ [0031, 0035, 0170], FIG. 3).

Regarding dependent claim 4, Mahesh modified by Park above teaches:
wherein the processor analyzing image data does not analyze portions of the image data associated with regions selected (e.g., regions indicating a boundary of the detection zone in Mahesh) using the user input device (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Park, ¶ [0031, 0035, 0170], FIG. 3).

Regarding dependent claim 5, Mahesh modified by Park above teaches:
wherein the plurality of image sensors are located on a fuselage of a vehicle (e.g., vehicle mounted terminals in Park), wherein the vehicle is a land vehicle (e.g., Video analytics 132 may assign an object type to an identified object…object types may include vehicles in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Park, ¶ [0031, 0035, 0170], FIG. 3).

Regarding dependent claim 6, Mahesh modified by Park above teaches:
wherein the display is located within a cockpit of a vehicle (e.g., vehicle mounted terminals in Park), wherein the vehicle is a land vehicle (e.g., Video analytics 132 may assign an object type to an identified object…object types may include vehicles in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Park, ¶ [0031, 0035, 0170], FIG. 3).

Regarding dependent claim 7, Mahesh modified by Park above teaches:
wherein the display is a head-mounted display (e.g., head mounted displays (HMDs)) in Park).

Regarding dependent claim 8, Mahesh modified by Park above teaches:
wherein at least one of the plurality of image sensors is a thermal camera (e.g., thermal camera in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Mahesh ¶ [0054] and Park, ¶ [0031, 0033, 0035, 0170], FIG. 3).

Regarding dependent claim 9, Mahesh modified by Park above teaches:
wherein at least one of the plurality of image sensors is an infrared camera (e.g., infrared camera in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Mahesh ¶ [0026, 0054] and Park, ¶ [0031, 0033, 0035, 0170], FIG. 3).



Regarding dependent claim 10, Mahesh modified by Park above teaches:
a speaker (e.g., Output device 150 may include an audible alarm in Mahesh; a speaker system in Park) (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Mahesh ¶ [0026, 0054] and Park, ¶ [0031, 0033, 0035, 0170], FIG. 3) and wherein the processor further: associates an alert tone with the one or more fast-moving objects (e.g., Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Mahesh ¶ [0026, 0054] and Park, ¶ [0031, 0033, 0035, 0170], FIG. 3); and directs the speaker to play the associated alert tone (e.g., Output device 150 may include an audible alarm in Mahesh; a speaker system in Park) (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Mahesh ¶ [0026, 0054] and Park, ¶ [0031, 0033, 0035, 0170], FIG. 3).

Regarding dependent claim 11, Mahesh modified by Park above teaches:
wherein the processor further tracks the one or more fast moving objects (e.g., Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Mahesh ¶ [0026, 0054] and Park, ¶ [0031, 0033, 0035, 0170], FIG. 3).

Regarding dependent claim 12, Mahesh modified by Park above teaches:
wherein at least one of the plurality of image sensors is a fixed camera (e.g., Camera 110 may have a fixed field of view in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Mahesh ¶ [0026, 0054] and Park, ¶ [0031, 0033, 0035, 0170], FIG. 3), the camera being mounted to a moving object (e.g., vehicle mounted terminals in Park).

Regarding dependent claim 13, Mahesh modified by Park above teaches:
wherein at least one of the plurality of image sensors is a portable camera (e.g., head mounted displays (HMDs)) in Park), the portable camera (e.g., head mounted displays (HMDs)) in Park).

Regarding dependent claim 14, Mahesh modified by Park above teaches:
wherein the plurality of image sensors comprise a three-dimensional (3-D) camera (e.g., three-dimensional video camera in Mahesh) (See at least Mahesh, ¶ [0004, 0028, 0030, 0052, 0086], FIGS. 3 and 5 – 9; "…video analytics system for detecting and tracking objects…", "…Mass storage 120 is used for recording video data from camera 110…for storing metadata associated with the video data, rules used by video surveillance system 100…", "…Output device 150 may include a display capable of displaying video data or alerting an attendant when an object of interest is passing through the detection zone…video data from camera 110 may be streamed by I/O interface 138 to output device 150, such as a video display…", "…The speed of motion of an object may be used to determine whether the object is to be detected as an even of interest. For example, video analytics 132 may detect a speed associated with a moving object, and rules can be set up to determine a range of speeds for objects that will trigger an alarm…", "…the system can search for moving objects spotted by any of the cameras in the system…" Also, see at least Mahesh ¶ [0026, 0054] and Park, ¶ [0031, 0033, 0035, 0170], FIG. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666